The Supreme Court on certiorari having reversed the judgment of this court (Elijah A. Brown Co. v. Wilson, 191 Ga. 750,  13 S.E.2d 779), the former judgment of reversal on the main bill of exceptions is hereby vacated, and a judgment of affirmance is rendered in conformity to the rulings of the Supreme Court. The former judgment of affirmance on the cross-bill of exceptions is hereby vacated, and the cross-bill is dismissed.
Judgment affirmed on the main bill of exceptions; cross-bill dismissed. Stephens, P. J., and Sutton, J., concur.
                         DECIDED APRIL 28, 1941.